Name: Commission Regulation (EC) No 2054/94 of 12 August 1994 revoking Regulation (EC) No 1307/94 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of France
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 17. 8 . 94 Official Journal of the European Communities No L 211 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2054/94 of 12 August 1994 revoking Regulation (EC) No 1307/94 concerning the stopping of fishing for Atlantic redfish by vessels flying the flag of France ICES divisions I, II a, b (Norwegian waters north of 62 N) by vessels flying the flag of France or registered in France should therefore be permitted ; that consequently it is necessary to revoke Regulation (EC) No 1307/94, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1 307/94 (2) stopped fishing for Atlantic redfish in the waters of ICES divisions I, II a, b (Norwegian waters north of 62 ° N) by vessels flying the flag of France or registered in France ; Whereas Germany has transferred on 8 July 1994 to France 300 tonnes of Atlantic redfish in the waters of ICES divisions I, II a, b (Norwegian waters north of 62 ° N) ; that fishing for Atlantic redfish in the waters of HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1307/94 is hereby revoked. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1994. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . 0 OJ No L 142, 7. 6 . 1994, p . 14.